United States Court of Appeals
                        For the First Circuit

No. 07-1588

                           ALEXANDRE ARONOV,

                         Plaintiff, Appellee,

                                  v.

                      JANET NAPOLITANO,* ET AL.,

                        Defendants, Appellants.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

               [Hon. Nancy Gertner, U.S. District Judge]


                                Before

                           Lynch, Chief Judge,
         Torruella, Boudin, Lipez, and Howard, Circuit Judges.



     Thomas H. Dupree, Jr., Principal Deputy Assistant Attorney
General, Civil Division, with whom Gregory G. Katsas, Assistant
Attorney General, Civil Division, and Donald E. Keener, Deputy
Director, were on brief for appellants.
     Gregory Romanovsky with whom Law Offices of Gregory Romanovsky
was on brief for appellee.
     Anthony Drago, Jr., Anthony Drago, Jr., P.C., Marisa A.
DeFranco, Devine Millimet & Branch, Howard Silverman, Ross,
Silverman & Levy LLP, Jeanette Kain, Ilana Etkin Greenstein, Harvey
Kaplan, Kaplan, O'Sullivan & Friedman, Paul Glickman, Ellen
Sullivan, Glickman Turley, LLP, Vard Johnson, William Graves, Kerry
Doyle, and Graves & Doyle on brief for American Immigration Lawyers
Association, amicus curiae.


     *
      Pursuant to Fed. R. App. P. 43(c)(2), Janet Napolitano,
Secretary of the U.S. Department of Homeland Security, has been
substituted for former Secretary Michael Chertoff.
OPINION EN BANC


April 13, 2009




      -2-
              LYNCH, Chief Judge. This case concerns the standards for

an award of attorneys' fees against an agency of the United States

under   the    Equal   Access     to   Justice    Act   ("EAJA"),   28    U.S.C.

§ 2412(d)(1)(A).       The Act requires such an award for a successful

litigant    who   meets    the    particularized    standards    for     being   a

"prevailing party," when the government's position, either before

or after suit was filed, was not substantially justified, and

provided that the award of fees would not otherwise be unjust.

Id.; see also generally Smith v. Fitchburg Pub. Sch., 401 F.3d 16

(1st Cir. 2005).

              Alexandre Aronov, an applicant for citizenship, sued the

U.S.    Citizenship       and    Immigration     Service   ("USCIS"),      which

immediately entered into a voluntary settlement and never filed a

responsive pleading.        Instead the parties filed a joint motion to

remand.     The district court issued a one-line order granting the

joint motion to remand and terminating the case.                No hearing was

ever held by the district court.         The order remanded to the USCIS,

which swore in Aronov as a citizen on November 8, 2006, as it had

represented in the joint motion that it would do.

              Aronov, newly a citizen, then filed an application for

fees and costs under the EAJA, which the district court granted in

the sum of $4,270.94, over the opposition of the USCIS.                The USCIS

appealed.      The award was originally upheld by a panel, over a

dissent.


                                       -3-
            The USCIS sought en banc review, arguing that the panel

decision,      if    left    standing,        would   have    dangerous     systemic

consequences far beyond this case.               The precedent would "create[]

an enormous incentive for individuals frustrated with delays in the

naturalization process to file mandamus lawsuits in this Circuit;

[and would] create[] an enormous disincentive for the agency to

settle these cases by agreeing to grant naturalization." It argued

the panel decision was contrary to law and "undermine[d] the

uniform judgment of both Congress and the agency that background

checks   are      critical    to    insuring     public      safety   and   national

security."        While the sum awarded in this case might be small, it

said, the potential economic consequences were quite large.                    This

court granted en banc review.1

            We now reverse the award of fees and order dismissal of

Aronov's EAJA application with prejudice on the two separate and

independent grounds that he was not a prevailing party and that,

whether or not he met the prevailing party requirement, USCIS's

position     in     requiring      an   FBI    name   check    was    substantially

justified.        The key question is not whether a court ultimately

agrees with the agency's reading of its legal obligations but

whether the agency's position was substantially justified.




     1
          We acknowledge with appreciation the assistance provided
by the amicus American Immigration Lawyers Association.

                                          -4-
                                I.

          Aronov's suit, filed on August 28, 2006, was brought

under 8 U.S.C. § 1447(b), which allows an applicant for citizenship

to seek relief in federal district court if the USCIS does not act

on the application within 120 days of his or her citizenship

interview examination.   Section 1447(b) provides in full:

                 If there is a failure to make a
          determination under section 1446 of this title
          before the end of the 120-day period after the
          date on which the examination is conducted
          under such section, the applicant may apply to
          the United States district court for the
          district in which the applicant resides for a
          hearing on the matter. Such court has
          jurisdiction over the matter and may either
          determine the matter or remand the matter,
          with appropriate instructions, to the [USCIS]
          to determine the matter.

8 U.S.C. § 1447(b).

          There are no disputed facts.   Aronov, a native of Russia

and permanent U.S. resident since 2001, submitted an application

for citizenship to the USCIS on May 22, 2004.      On February 14,

2005, a USCIS officer examined Aronov before the agency received a

full FBI background check for him, contrary to USCIS regulations.

The officer informed him that his application could not be approved

until additional security checks were completed.

          The USCIS erred by examining Aronov prematurely.      By

regulation, the agency may not schedule an interview, which starts

the 120-day clock for filing suit under § 1447(b), until a full FBI

background check for the applicant is complete.      See 8 C.F.R.

                                -5-
§ 335.2(b) (the USCIS will schedule interviews "only after [it] has

received a definitive response from the [FBI] that a full criminal

background check of an applicant has been completed").                   Mistakes

happen.   Nevertheless, the error was harmless2 and accrued to

Aronov’s benefit.      The early interview meant he was immediately

eligible for citizenship upon successful completion of the FBI

background check and, under the literal terms of § 1447(b), was

able to bring suit if the agency did not act on his application

within 120 days.

           On March 23, 2006, the USCIS sent Aronov written notice

that additional review of his case was necessary and asked Aronov

to contact the agency if he did not receive a notice of action

within six months.

           Instead,    Aronov      sued.      The   USCIS   did    not    file    a

responsive   pleading.        On    October    6,   2006,   Aronov       and   the

government, having settled the case, filed a Joint Motion for

Remand,   stating     that   "USCIS    ha[d]    completed    its    review       of

plaintiff's application for naturalization and, if jurisdiction

[were] returned to the agency, [USCIS] would grant the application

and schedule plaintiff's oath ceremony for no later than November

8, 2006" and requesting that the court "remand the matter to USCIS



     2
          See generally Nat'l Ass'n of Home Builders v. Defenders
of Wildlife, 127 S. Ct. 2518, 2530 (2007) ("In administrative law
. . . there is a harmless error rule." (quoting PDK Labs., Inc. v.
U.S. Drug Enforcement Admin., 362 F.3d 786, 799 (D.C. Cir. 2004))).

                                      -6-
so   that    it   [could]     grant      plaintiff's   application      for

naturalization, and schedule plaintiff's oath ceremony for no later

than November 8, 2006."     Except on paper, the parties did not even

appear   before   the   court,   there     were   no   hearings   and   no

representations were made about the parties' negotiations or the

history of the matter.      On October 12, 2006, the court entered an

electronic order,3 which stated in full:

            Electronic ORDER granting [Docket Number] 3
            Joint Motion to Remand to US Citizenship and
            Immigration Services.

That remand order forms the basis for the EAJA award at issue.           By

order dated January 30, 2007, the district court awarded fees on

the basis that its order was a remand to the agency to do something

and so met the judicial imprimatur requirement. The government, it

found, unjustifiably delayed the petition, forced Aronov to file

his action, and allowed for expedition only after mandamus was

filed.

                                   II.

            The EAJA provides in relevant part:

            [A] court shall award to a prevailing party
            other than the United States fees and other
            expenses . . . incurred by that party in any
            civil action (other than cases sounding in
            tort), including proceedings for judicial
            review of agency action, brought by or against


     3
          The parties agree the order was a final judgment; EAJA
applications may not be filed until there is a final judgment. See
28 U.S.C. § 2412(d)(1)(B), (d)(1)(D)(2)(G); see also Melkonyan v.
Sullivan, 501 U.S. 89, 97 (1991).

                                   -7-
           the United States in any court having
           jurisdiction of that action, unless the court
           finds that the position of the United States
           was substantially justified or that special
           circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A).

           The   purpose    of   the   Act   is    "to   ensure   that   certain

individuals . . . will not be deterred from seeking review of, or

defending against, unjustified governmental action because of the

expense involved."         Scarborough v. Principi, 541 U.S. 401, 407

(2004) (quoting H.R. Rep. No. 99-120(I), at 4 (1985), reprinted in

1985 U.S.C.C.A.N. 132, 132-33). The EAJA "reduces the disparity in

resources between individuals . . . and the federal government."

H.R. Rep. No. 99-120(I), at 4.

           Two   issues    are   raised:     (1)   whether    Aronov     met   the

"judicial imprimatur" requirement of the "prevailing party" test;

and (2) whether the USCIS has met its burden of showing that it did

not act unreasonably.

           We review a district court’s determinations under the

EAJA for abuse of discretion.          Pierce v. Underwood, 487 U.S. 552,

558-59 (1988); Schock v. United States, 254 F.3d 1, 4 (1st Cir.

2001).   An error of law is an abuse of discretion.               Rosario-Urdaz

v. Rivera-Hernandez, 350 F.3d 219, 221 (1st Cir. 2003); see also

Atl. Fish Spotters Ass'n v. Daley, 205 F.3d 488, 491 n.2 (1st Cir.

2000).   Whether a party is a prevailing party is itself a legal

determination subject to de novo review.                 Rice Servs., Ltd. v.


                                       -8-
United States, 405 F.3d 1017, 1021 (Fed. Cir. 2005); Smyth ex rel.

Smyth v. Rivero, 282 F.3d 268, 274 (4th Cir. 2002).             The district

court's award rests on errors of law.

           The EAJA is a departure from the traditional "American

rule" that parties must ordinarily bear their own attorneys' fees.

See Alyeska Pipeline Serv. Co. v. Wilderness Soc'y, 421 U.S. 240,

247 (1975).     Importantly, the EAJA is not simply a fee shifting

statute.   The EAJA is also a waiver by the government of its

sovereign immunity and so must be construed strictly in favor of

the government.        Ardestani v. INS, 502 U.S. 129, 137 (1991).

Whatever flexibility there may be in interpreting fee shifting

statutes involving awards against parties other than the United

States, such flexibility does not exist as to EAJA applications.

See Lehman v. Nakshian, 453 U.S. 156, 161 (1981) ("[L]imitations

and conditions upon which the Government consents to be sued must

be strictly observed and exceptions thereto are not to be implied."

(quoting Soriano v. United States, 352 U.S. 270, 276 (1957))).

A.         The Judicial Imprimatur Standard Under the Prevailing
           Party Requirement of the EAJA

           We   hold   as   a   matter   of   law   that   Aronov   is   not   a

prevailing party under the order entered by the district court.

           The Supreme Court set the general standards for defining

the term "prevailing party" in federal attorneys' fees shifting

statutes in Buckhannon Board & Care Home, Inc. v. West Virginia

Department of Health & Human Resources, 532 U.S. 598 (2001), a case

                                     -9-
concerned with fee statutes other than the EAJA.4             Buckhannon sets

the minimum standards for prevailing party status under the EAJA.

"[T]he Supreme Court's reasoning in 'Buckhannon is presumed to

apply    generally   to   all   fee-shifting       statutes   that   use    the

prevailing party terminology.'" Smith, 401 F.3d at 22 n.8 (quoting

Doe v. Boston Pub. Sch., 358 F.3d 20, 25 (1st Cir. 2004)) (internal

quotation marks omitted); accord Ma v. Chertoff, 547 F.3d 342, 344

(2d Cir. 2008) (per curiam) (collecting cases).

            "[T]he term 'prevailing party' [is] a legal term of art."

Buckhannon, 532 U.S. at 603.        To be a prevailing party, a party

must show both a "material alteration of the legal relationship of

the parties," id. at 604 (quoting Tex. State Teachers Ass'n v.

Garland Indep. Sch. Dist., 489 U.S. 782, 792-93 (1989)), and a

"judicial imprimatur on the change," id. at 605.

            Both terms are illuminated by the potential meanings

Buckhannon rejected: the Supreme Court held that mere success in

accomplishing    a   party's    objectives    is    insufficient     to    be   a

prevailing party for a fee award.         Buckhannon, 532 U.S. at 606.

The Court rejected the "catalyst" theory which had been accepted by

many circuits, including this one.5          The Court noted that use of


     4
          Buckhannon involved provisions of the Federal Housing
Amendments Act of 1988, 42 U.S.C. § 3613(c)(2) and the Americans
with Disabilities Act of 1990 ("ADA"), 42 U.S.C. § 12205.
     5
          Buckhannon thus overruled this circuit's prior acceptance
of the catalyst theory in Guglietti v. Secretary of Health & Human
Services, 900 F.2d 397 (1st Cir. 1990) (applying EAJA), followed in

                                   -10-
the catalyst theory would have the adverse effect of discouraging

the government from voluntarily settling cases (pre-suit or post-

suit). See id. at 608 (noting the "disincentive that the 'catalyst

theory' may have upon a defendant's decision to voluntarily change

its conduct").      The Court stated that its plain language approach

served the purpose of providing a clear formula allowing for ready

administrability     and    avoiding    the   result   of    a    second      major

litigation over attorneys' fees.         See id. at 609-11.

              Buckhannon   explicitly    identified    two       and   only    two

situations which meet the judicial imprimatur requirement: where

plaintiff has "received a judgment on the merits," which does not

apply here, or "obtained a court-ordered consent decree."                  Id. at

605.       The Court was clear that "settlement agreements enforced

through a consent decree" may be the basis for fee awards and the

resulting change in the legal relationship between the parties must

be "court-ordered."        Id. at 604 (emphasis added).          The change in

the legal relationship must be a "judicially sanctioned change."

Id. at 605.6     Notably, Buckhannon, which affirmed the judgment of

the Fourth Circuit in denying fees, did not adopt that portion of



Paris v. United States Department of Housing & Urban Development,
988 F.2d 236 (1st Cir. 1993) (same).
       6
          The Court said these requirements were imposed by the
plain language of the statute and while there was no need to resort
to legislative history, that history was consistent with these
requirements. Buckhannon, 532 U.S. at 607-08. We reject Aronov's
arguments that the legislative history supports a broader approach.

                                    -11-
the Fourth Circuit rule which permitted an award of fees for a

"settlement giving some of the legal relief sought" in addition to

fees for an "enforceable judgment [or] consent decree."                     Id. at

602.

             The order here was plainly not a judgment on the merits,

nor    was   it    labeled    a   "court-ordered     consent     decree."    That,

however, does not end the matter.                We agree with other circuits

that the formal label of "consent decree" need not be attached;7 it

is the reality, not the nomenclature which is at issue.                 Sometimes

the question has been phrased in terms of whether a given court

order is the "functional equivalent of a consent decree"; the

better articulation may be to ask whether the order contains the

sort of judicial involvement and actions inherent in a "court-

ordered consent decree."               The district court did not allow EAJA

fees on the basis that the order it entered was the equivalent of

a consent decree.            Rather, it said in its award order that it

entered the award on the ground that it had entered an order

compelling        the   agency    to    take   action,   which   it   thought   was


       7
          See, e.g., Davy v. CIA, 456 F.3d 162, 166 (D.C. Cir.
2006) (holding, under the attorneys' fee provision of the Freedom
of Information Act, that an award was appropriate even though the
court's order was "styled 'order' as opposed to 'consent decree'");
see also Rice Servs., 405 F.3d at 1026-27 (EAJA); T.D. v. LaGrange
Sch. Dist. No. 102, 349 F.3d 469, 478 (7th Cir. 2003) (Individuals
with Disabilities Education Act); Roberson v. Giuliani, 346 F.3d
75, 81 (2d Cir. 2003) (42 U.S.C. § 1988); Truesdell v. Phila. Hous.
Auth., 290 F.3d 159, 165 (3d Cir. 2002) (same); Am. Disability
Ass'n, Inc. v. Chmielarz, 289 F.3d 1315, 1320 (11th Cir. 2002)
(ADA); Smyth, 282 F.3d at 276 (§ 1988).

                                          -12-
sufficient to support an award. Indeed, Aronov never argued to the

district court that this situation was so like a consent decree as

to constitute the requisite judicial imprimatur.         Nonetheless, the

consent decree theory is the primary grounds now asserted, and the

parties have addressed the issue to the en banc court.           We bypass

his waiver and address the argument.8

             The Supreme Court has described what it meant by a

"court-ordered consent decree."            It distinguished such consent

decrees from "private settlements" (as to which fees may not be

awarded), saying "[p]rivate settlements do not entail the judicial

approval and oversight involved in consent decrees."            Id. at 604

n.7.       Buckhannon contrasted final judgments on the merits and

court-ordered consent decrees with situations which failed to meet

the judicial imprimatur test: for example, securing the reversal of

a directed verdict, acquiring a judicial pronouncement that a

defendant has violated the Constitution unaccompanied by "judicial

relief,"     or   obtaining   a   non-judicial    "alteration   of   actual

circumstances."     Id. at 605-06.

             The Court emphasized three related factors.         The first

was that the change in legal relationship must be "court-ordered."

See id. at 604.      Second, there must be judicial approval of the

relief vis-à-vis the merits of the case. Buckhannon cited Kokkonen


       8
          There is no basis, as a result, to consider deference to
non-existing "findings" of the district court, as to whether this
was the equivalent of a consent decree.

                                    -13-
v. Guardian Life Insurance Co. of America, 511 U.S. 375, 381

(1994), which held a "judge's mere awareness and approval of the

terms of the settlement agreement do not suffice to make them part

of his order." Third, there must be judicial oversight and ability

to enforce the obligations imposed on the parties. See Buckhannon,

532 U.S. at 604 n.7 (noting that judicial oversight is inherent in

consent decrees but not in private settlements).

           These   factors   from    Buckhannon   are   themselves,   not

surprisingly, contained in the law of consent decrees.        A consent

decree "embodies an agreement of the parties," that they "desire

and expect will be reflected in, and be enforceable as, a judicial

decree."   Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 437 (2004)

(quoting Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367, 378

(1992)); see also Ricci v. Patrick, 544 F.3d 8, 17 (1st Cir. 2008),

cert. denied, ___ S.Ct. ___, 2009 WL 229763 (Apr. 6, 2009).       As the

Fourth Circuit noted in Smyth:

           A consent decree, because it is entered as an
           order of the court, receives court approval
           and is subject to the oversight attendant to
           the court's authority to enforce its orders,
           characteristics not typical of settlement
           agreements. [Buckhannon]'s admonition that
           consent decrees may satisfy the prevailing
           party standard while private settlements ought
           not be so construed is thus consistent with
           the general purposes and effects of the two
           forms of resolution of disputes.

Smyth, 282 F.3d at 281.      Court approval of a consent decree must

involve some appraisal of the merits.             See id. at 279.     By


                                    -14-
contrast, a private settlement does not, ordinarily, receive court

approval.       Id. at 280.     A court entering a consent decree must

examine its terms to be sure they are fair and not unlawful.                  See

id.; see also T.D., 349 F.3d at 479 ("Mere involvement [by the

court] in a settlement . . . is not enough.               There must be some

official judicial approval of the settlement.").                As an example,

the Third Circuit held in John T. ex rel. Paul T. v. Delaware

County Intermediate Unit, 318 F.3d 545, 558-60 (3d Cir. 2003), that

neither a preliminary injunction nor a contempt order based on that

injunction contained the necessary judicial imprimatur because

neither      had   required   the   court    to   weigh   the   merits   of   the

underlying dispute.9

              Further, an obligation to comply and the provision of

judicial oversight to enforce that obligation are the sine qua non

for a consent decree.         See Smyth, 282 F.3d at 279-81; see also

Roberson, 346 F.3d at 82-83; Am. Disability Ass'n, 289 F.3d at

1320.       While a consent decree begins as a settlement, it is one

that "includes an injunction, or some other form of specific

relief," which may ultimately be enforceable by contempt.                     C.A.

Wright & M.K. Kane, Law of Federal Courts § 98, at 702 n.2 (6th ed.

2002).       This means enforcement through an action for breach of



        9
          A consent decree, which has attributes both of contracts
and of judicial decrees, Local No. 93, Int'l Ass'n of Firefighters
v. City of Cleveland, 478 U.S. 501, 519 (1986), must, therefore, go
beyond contractual obligations.

                                      -15-
contract, which may be available in a private settlement, is

insufficient to meet the standards for a consent decree.                   See

Christina A. ex rel. Jennifer A. v. Bloomberg, 315 F.3d 990, 993

(8th Cir. 2003).

            "The parties to a consent decree expect and achieve a

continuing basis of jurisdiction to enforce the terms of the

resolution of their case in the court entering the order."            Smyth,

282 F.3d at 280. A private settlement agreement, by contrast, does

not require the same level of judicial oversight.

            Another   characteristic     of    the     judicially   approved

obligations in a consent decree is that a party seeking to modify

a consent decree must meet a significant burden to demonstrate that

circumstances    have   changed   to     a    degree    that   justifies     a

modification.    See generally Rufo, 502 U.S. at 378-83; see also

Fed. R. Civ. P. 60(b).       This is so because, by its nature, a

consent decree contemplates a court's continuing involvement in a

matter.10

            Application of these principles necessarily results in

the conclusion the order entered here did not meet the judicial

imprimatur standards for a prevailing party.              Whether an order



     10
          In Pierce, a pre-Buckhannon case where the Supreme Court
affirmed an award of EAJA fees, the district court administered and
enforced the settlement agreement reached. See Pierce, 487 U.S. at
556 (noting that the government had created a $60 million
settlement fund and that a California federal court had taken
responsibility for administering the settlement).

                                  -16-
contains a sufficient judicial imprimatur can only be determined by

determining the content of the order against the entire context

before the court.    The order here lacked all of the core indicia of

a consent decree.     The court did not order USCIS to do anything.11

The   court   made   no   evaluation   at   all   of   the   merits   of   the

controversy -- indeed the court was never asked to do so; it was

only asked to dismiss the case.        There was no basis on which the

court could evaluate the merits because the USCIS never filed an

answer, never raised the potential defenses it had, and there never

was an engagement of any sort on the merits for the district court

to consider.12 Further, the order itself did not contain provisions


      11
          We need not address what the proper vehicle would have
been had the USCIS failed to carry through with its representation
that it would grant citizenship. But it is clear that the district
court erred in concluding it could directly hold the USCIS in
contempt in such circumstances because the order did not issue a
mandate to the USCIS. Before a court can find a party in contempt
for violating an order, it must conclude that "the words of the
court's order have clearly and unambiguously forbidden the precise
conduct on which the contempt allegation is based." United States
v. Saccoccia, 433 F.3d 19, 28 (1st Cir. 2005) (emphasis in
original); see also id. ("[T]he test is whether the putative
contemnor is 'able to ascertain from the four corners of the order
precisely what acts are forbidden.'" (emphasis added) (quoting Goya
Foods, Inc. v. Wallack Mgmt. Co., 290 F.3d 63, 76 (1st Cir.
2002))). A consent decree may itself contain mandatory language
that is directly enforceable by a contempt action.
      12
          This case is factually distinguishable from the Tenth
Circuit's recent decision in Al-Maleki v. Holder, No. 07-4260, 2009
WL 692612 (10th Cir. Mar. 18, 2009). There, the court upheld an
award of fees under the EAJA where the district court, after the
case was filed, denied the government's initial motion for an
unrestricted remand after a hearing, ordered the government to file
an answer, accepted the representations in the answer, then granted
a joint motion to remand, and entered an order expressly directing

                                   -17-
for future enforcement typical of consent decrees.           See Kokkonen,

511 U.S. at 381; Saccoccia, 433 F.3d at 28.          The order also did not

resolve   a    dispute   between   the    parties,    it   merely   returned

jurisdiction to the agency to allow the parties to carry out their

agreement.13    Indeed, the order would not create prevailing party


the USCIS to administer the oath of citizenship to the applicant,
Abbas Al-Maleki. The court found an order directing the agency to
act was required because, as the court noted, "at the time the
district court's order was entered, USCIS had not yet naturalized
Al-Maleki or made a binding commitment to do so."      Id. at *3.
Here, there were no such proceedings. No such order was entered;
the court only remanded to the agency for it to act on its promise
to grant citizenship. Our pointing out these factual distinctions
should not be taken as agreement with the panel decision of the
Tenth Circuit on this or any other point.
     13
          The dissenters appear to characterize the district court
as either having essentially issued an injunction requiring the
agency to perform certain actions or as somehow having turned the
remand into a consent decree. The dissenters' reading is not based
on the actual October 12, 2006 remand order, but on the district
court's later characterization of the order.       The argument is
flawed for a number of reasons. First, the district court itself
did not at any time characterize itself as having issued an
injunction or as having approved a consent decree which
incorporated other terms into its order, and properly so.       The
requirements of Rule 65 were never met nor sought to be met nor was
this presented as a consent decree.
          Second, the October 12, 2006 order on its face is merely
an allowance of a motion to remand, it was not an injunction nor
did it incorporate anything else.     On its face, the order was
unambiguous and lacked any provision mandating the USCIS to act or
expressly retaining jurisdiction to force the government to act.
While the allowance of motions for remand after litigation may meet
the EAJA criteria for judicial imprimatur, this did not.
          Third, while a district court's later characterization of
what it had intended in an earlier order may at times be helpful,
this situation does not fall into any of the usual patterns. For
example, the district court was not involved in settlement
negotiations which enabled it to shed light on the nature of the
settlement. See F.A.C., Inc. v. Cooperativa de Seguros de Vida de
P.R., 449 F.3d 185, 192 (1st Cir. 2006). Nor was this an issue of

                                   -18-
status under the tests adopted by any of the circuits.   See, e.g.,

Davy, 456 F.3d at 165-66; Rice Servs., 405 F.3d at 1027; T.D., 349

F.3d at 478; Roberson, 346 F.3d at 81; Truesdell, 290 F.3d at 165;

Am. Disability Ass'n, 289 F.3d at 1320-21; Smyth, 282 F.3d at 276.

          Aronov's argument is also inconsistent with Smith, which

held that the fact that the defendant has voluntarily agreed to

change its behavior does not lead to prevailing party status for

the plaintiff.   A plaintiff does not become a prevailing party if

the court merely recognizes what the government has voluntarily



whether statements from the bench were meant to be a judicial
order. See New Eng. Reg'l Council of Carpenters v. Kinton, 284
F.3d 9, 30 (1st Cir. 2002). Nor was there any ambiguity in its
October 12 order. See Harvey v. Johanns, 494 F.3d 237, 242 (1st
Cir. 2007).
          Fourth, it is also firmly the law that there must be a
clear basis within the order (of October 12) for both the court's
continuing jurisdiction and its power to enforce an agreement
between the parties. Kokkonen, 511 U.S. at 381; Saccoccia, 433
F.3d at 28. In F.A.C., we held that a court's order must expressly
retain jurisdiction or expressly incorporate the terms of a
settlement agreement to satisfy Kokkonen. A "bare reference to 'a
settlement agreement' does not satisfy Kokkonen." F.A.C., 449 F.3d
at 190. That was not done here. See also Smith, 401 F.3d at 24
("For an order to be considered the functional equivalent of a
consent decree, . . . '[t]he obligation to comply with a
settlement's terms must be expressly made part of a court's order
for jurisdiction to enforce the settlement after dismissal of the
action to exist.'" (quoting Smyth, 282 F.3d at 283 (emphasis
added))); Hospitality House, Inc. v. Gilbert, 298 F.3d 424, 431-32
(5th Cir. 2002) (holding a district court order that included a
settlement order attached as an exhibit did not satisfy Kokkonen
because "to make a settlement agreement part of a dismissal order
by incorporation, Kokkonen requires a district court to clearly
indicate its intention within the dismissal order itself by
expressly incorporating the agreement's terms" and noting that "a
number of our sister circuits have similarly interpreted
Kokkonen").

                               -19-
agreed to and only "requir[es] [the government] to follow through

with what [it] had already voluntarily promised to do." Smith, 401

F.3d at 27.

          Aronov makes a separate argument that a remand to the

agency was necessary so that citizenship could be granted, and that

this suffices to make him a prevailing party.    We need not resolve

the question of whether the agency could have acted without the

remand,14 as it does not matter to our resolution of the judicial

imprimatur issue.   The order remanding to the agency is alone not

enough to establish the needed imprimatur. See, e.g., Rice Servs.,

405 F.3d at 1025 (under the EAJA, securing a remand order alone is

insufficient; the claimant must secure relief on the merits); see

also Envtl. Def. Fund, Inc. v. Reilly, 1 F.3d 1254, 1257-58 (D.C.

Cir. 1993) (same, applying Resource Conservation and Recovery Act).

Aronov's argument is simply an effort to revive the "catalyst

theory," which the Supreme Court has rejected.

B.        Substantial Justification

          Even if the court order in this case had the attributes

of a consent decree, the remaining condition for an EAJA award has

not been met.   We also hold as a matter of law that the government


     14
          Compare Etape v. Chertoff, 497 F.3d 379, 383-87 (4th Cir.
2007) (holding that a district court has exclusive jurisdiction
once a § 1447(b) suit is filed), and United States v. Hovsepian,
359 F.3d 1144, 1159 (9th Cir. 2004) (en banc) (same), with Xie v.
Mukasey, 575 F. Supp. 2d 963, 964-65 (E.D. Wis. 2008) (holding that
the court and USCIS have concurrent jurisdiction), and Bustamante
v. Chertoff, 533 F. Supp. 2d 373, 376 (S.D.N.Y. 2008) (same).

                                -20-
has met its burden to show its pre-litigation actions or inactions15

which led to this suit were substantially justified.

             An action is "substantially justified" if "it has a

reasonable basis in law and fact." Pierce, 487 U.S. at 566 n.2.

The government's conduct must be "justified to a degree that could

satisfy a reasonable person."        Id. at 565; see also Schock, 254

F.3d at 5.    The government need only have "a reasonable basis both

in law and in fact for its position."          De Allende v. Baker, 891

F.2d 7, 12 (1st Cir. 1989); see also United States v. Yoffe, 775

F.2d 447, 449 (1st Cir. 1985).

             Importantly,   for   EAJA    purposes,   the   position   of   a

government agency can be substantially justified even if a court

ultimately determines the agency's reading of the law was not

correct.      Pierce, 487 U.S. at 566 n.2 ("[A] position can be

justified even though it is not correct, and we believe it can be

substantially . . . justified if a reasonable person could think it

correct.").    The government's position as to what the law requires

may be substantially justified even if its interpretation of its

legal obligations is not ultimately affirmed by a court.           Schock,

254 F.3d at 5.      In De Allende, we held that the district court

abused its discretion in awarding attorneys' fees under the EAJA

when the government was "at least reasonable" in denying a visa,



     15
          The parties agree that the government's post-litigation
conduct was substantially justified.

                                   -21-
even though the applicant's interpretation of the underlying law

ultimately prevailed.     De Allende, 891 F.2d at 12, 13; see also Li

v. Keisler, 505 F.3d 913, 920 (9th Cir. 2007) (holding, under the

EAJA, that "[i]n the absence of guidance from this court, the

government's position was substantially justified"); Trahan v.

Brady, 907 F.2d 1215, 1219-20 (D.C. Cir. 1990) (finding substantial

justification    where   government   acted     in   response   to    what   it

reasonably,     though   incorrectly,    believed     was   its      statutory

obligation).

           And of course, if the agency reasonably believes the

action or inaction is required by law, then, by definition it

cannot be the basis for an award of EAJA fees.           See Dantran, Inc.

v. U.S. Dep't of Labor, 246 F.3d 36, 41 (1st Cir. 2001) (the

government's    pre-litigation   conduct   of    initiating     a    debarment

procedure was substantially justified because it was required to do

so by statute).

           Aronov's argument rests on a fundamental misapprehension

of what substantially justified means.        His argument is addressed

to why he thinks the agency is not legally "right" in its position

and not to whether the USCIS position was substantially justified,

a different question.      The test is whether a reasonable person

could think the agency position is correct.            Pierce, 487 U.S. at

566 n.2.   While we think the agency was "right" in how it handled

the matter, the substantial justification analysis does not hinge


                                  -22-
on whether the agency was right or wrong but on whether its actions

were reasonable.

          Aronov concedes no case flatly held the law required the

agency to adopt his position.    Nonetheless, he argues the position

was unreasonable because no statute mandates USCIS to use the

backlogged FBI name check,16 and that § 1447(b) establishes a

"statutory deadline" of 120 days after the interview to grant or

deny citizenship, and so violation of the deadline means the

government's position was not substantially justified.

          The   decision   by   the   agency   not   to   grant   Aronov

citizenship until his background check was completed, even if that

exceeded 120 days, stemmed from two statutory mandates under which

the agency must operate.   First, 8 U.S.C. § 1446(a) provides that

"[b]efore a person may be naturalized, an employee of [the USCIS]

. . . shall conduct a personal investigation of the person applying



     16
           In May 2008, USCIS had approximately 270,000 name check
cases pending for all categories of applicants, and over 80% of the
cases had been pending for more than 90 days. In April 2008, USCIS
and the FBI announced a joint plan to eliminate the backlog in name
check searches by refining the search process and increasing the
amount of staff dedicated to conducting searches. See Citizenship
and Immigration Services Ombudsman, Annual Report 2008, at 6-7,
available at http://www.dhs.gov/xlibrary/assets/CISOMB_Annual_
Report_2008.pdf.    The number of pending name checks dropped to
approximately 95,000 by August 2008. See Press Release, Update on
Pending FBI Name Checks and Projected Naturalization Processing
Times, http://www.dhs.gov/xnews/releases/pr_1220993097713.shtm. An
amicus brief filed by the American Immigration Lawyers Association
reported a study of cases filed in district courts in the First
Circuit.     It concluded that plaintiffs had filed 137 cases
involving naturalization delay litigation in 2007.

                                 -23-
for naturalization."    Second, in a budgetary statute that has

continuing effect, Congress provided that "none of the funds

appropriated or otherwise made available to the [USCIS] shall be

used to complete adjudication of an application for naturalization

unless the [USCIS] has received confirmation from the [FBI] that a

full criminal background check has been completed." Departments of

Commerce, Justice, and State, the Judiciary, and Related Agencies

Appropriations Act, Pub. L. No. 105-119, 111 Stat. 2440, 2448-49

(1997) [hereinafter 1997 Appropriations Act].   These are statutory

commands the agency could not ignore.

          Aronov's argument is that the phrase "confirmation from

the [FBI] that a full criminal background check has been completed"

did not require the USCIS or the FBI to include an FBI name check

in that process.   While it might have been reasonable, he argues,

to require the FBI name check if it could have been completed

within 120 days, it was not reasonable to do so if that name check

requirement virtually guaranteed that the application process would

take longer than 120 days to complete.

          It is true that Congress did not define for the agency

what a full criminal background check was.   Congress chose to let

the USCIS, with its particular expertise, decide the content of

that "confirmation from the [FBI] [of] a full criminal background

check."   1997 Appropriations Act, 111 Stat. at 2448-49.      That

delegation to USCIS is entirely sensible for a number of reasons,


                               -24-
including         the     sometimes    rapidly       evolving      law    enforcement

technologies.           The USCIS decided in 2002 that the inclusion of FBI

name        checks       provided     better     full        criminal      background

investigations.           It reached this conclusion after the terrorist

attacks      of    September    11,   2001     and   after    it   discovered    that

deficiencies in its previous screening process had resulted in the

grant of naturalization to a man suspected of ties to the terrorist

group Hezbollah.            See S.S. Hsu & N.C. Aizenman, FBI Name Check

Cited in Naturalization Delays, Wash. Post, June 17, 2007, at A1.

Also, Congress used the word "full" criminal background check,

which supports the choice of the commonly used FBI name checks.17

              Further, Congress has since essentially endorsed the

USCIS's choice to use FBI name checks as part of the required

criminal background check when, in 2007 (after the delay in this

case), it addressed the delays by appropriating $20 million to

USCIS to "address backlogs of security checks associated with

pending      applications      and    petitions"     provided      that   the   agency

submitted a plan to eliminate the backlogs and ensure that the


       17
          The FBI provides name check information to dozens of
federal,   state,   and  foreign   agencies   "seeking  background
information from FBI files on individuals before bestowing a
privilege -- [w]hether that privilege is government employment or
an appointment; a security clearance; attendance at a White House
function; a Green card or naturalization; admission to the bar; or
a visa for the privilege of visiting our homeland." Foreign Travel
to the United States:     Testimony Before the H. Comm. on Gov't
Reform (July 10, 2003) (statement of Robert J. Garrity, Jr.,
Assistant Dir. (Acting), Records Mgmt. Div., FBI), available at
2003 WL 21608243.

                                         -25-
agency "has the information it needs to carry out its mission."18

Consolidated Appropriations Act of 2008, Pub. L. No. 110-161, div.

E, tit. IV, 121 Stat. 1844, 2067 (Dec. 26, 2007).

               Congress chose not to prohibit the use of the FBI name

check, but rather provided funding to expedite the process USCIS

had chosen.        The agency's, and the FBI's, choices to use name

checks     were    clearly    within   their    legal      authority    and   were

reasonable.       Principles of administrative law require that courts

defer     to   reasonable    interpretations     by   an    agency     on   matters

committed to the agency's expertise by Congress.               Chevron U.S.A.,

Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842-43

(1984); Global NAPs, Inc. v. Verizon New Eng., Inc., 505 F.3d 43,

47 (1st Cir. 2007).         Agencies are also entitled to deference with

respect to policy determinations.              Citizens to Preserve Overton

Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971), overruled on other


     18
           Congress's appropriation also addresses amicus's policy
argument that the fact that cases brought under § 1447(b), like
Aronov's, have spurred the agency to speed up the name check
process should lead us to award fees.    While § 1447(b) claimants
and their counsel may play a commendable role in bringing attention
to the backlog problem, amicus's argument is relevant only to the
catalyst theory. Further, the government had been aware of the
backlog in security checks before the peak in litigation that
amicus cites, see, e.g., Citizenship and Immigration Services
Ombudsman,    Annual   Report   2004,   at    4-5,   available   at
http://www.dhs.gov/xlibrary/assets/CISReport_to_Congress.pdf, and
it responded by securing additional resources to address the
problem, see, e.g., Oversight of the Federal Bureau of
Investigation: Hearing before the S. Judiciary Comm. (Sept. 17,
2008) (statement of Robert S. Mueller, III, Dir., FBI) ("[W]hen we
had the backlog, [and] recognized it, we sought the funding, [and]
received the funding to address the backlog.").

                                       -26-
grounds by Califano v. Sanders, 430 U.S. 99 (1977); Global NAPs,

505 F.3d at 47; Associated Fisheries of Me., Inc. v. Daley, 127

F.3d 104, 109 (1st Cir. 1997). Once the USCIS made that choice, it

acted under the requirements of law -- its own regulations -- in

awaiting the full background check.        Aronov argues the agency was

not permitted to make that choice because it was mandated by

statute, § 1447(b), to complete all checks within 120 days.

           In its briefing to this court, USCIS has taken the

position that the statute does not impose a flat 120-day deadline

to grant citizenship.      The agency argues that the plain text of the

statute says only that if the agency fails to make a determination

of citizenship within the 120-day period after the interview, "the

applicant may apply to the United States district court" for it to

"determine the matter or remand the matter, with appropriate

instructions, to the Service to determine the matter."           8 U.S.C.

§ 1447(b).      The agency also supports its reading with a reference

to the Congressional history.      See 135 Cong. Rec. H4539, H4542-43,

1989 WL 182156 (daily ed. July 31, 1989) (legislative history of

§   1447(b)'s    120-day   provision)   (discussing   the   importance   of

addressing delays but making no mention of a deadline on the

agency).

           If the statute is read literally, as the USCIS argues,

the agency could reasonably believe it does not violate the statute

by not acting within 120 days on the grounds that the statute does


                                   -27-
not command it to act within the deadline.              Cf. United States v.

James Daniel Good Real Prop., 510 U.S. 43, 63 (1993) (holding that

dismissal of government's forfeiture action for failure to follow

statutory timing guidelines was unwarranted because "if a statute

does not specify a consequence for noncompliance with statutory

timing provisions, the federal courts will not in the ordinary

course impose their own coercive sanction").

             Aronov replies that even if the statute does not set a

deadline of 120 days, the agency by regulation has.              See 8 C.F.R.

§ 335.3(a) ("A decision to grant or deny the application shall be

made at the time of the initial examination or within 120 days

after the date of the initial examination of the applicant . . .

.").   That regulation should, of course, be read in the context of

the regulations defining when an initial determination may take

place.       Aronov   was    mistakenly    given    a    premature     initial

examination.     See id. § 335.2(b).

             Even were the agency's views wrong as to the requirement

for FBI name checks and as to whether the statute and/or regulation

imposed a flat 120-day deadline, its views were still substantially

justified.    Neither the Supreme Court nor this court has ever held

that   FBI   name   checks   are   not   required   as    part   of   full   FBI

background checks or that § 1447 imposes an absolute time limit for

granting citizenship regardless of whether the name check is

completed.     At most, then, this is a situation in which an agency


                                    -28-
has imposed regulatory requirements on itself that are in tension,

and the solution it chose, to bend the 120-day rule because the

background check was not completed, is entirely reasonable.

           Independently, the choice by USCIS to favor national

security   in   requiring   a    full   check   of    the    background   of   a

citizenship     applicant   over    a   self-imposed        120-day   deadline,

regardless of whether the interview was prematurely granted here,

cannot be unreasonable.        As the USCIS has stated:

           Although [FBI name checks] may require a more
           lengthy processing time, USCIS believes that
           performing them is essential to identifying
           national security and public safety concerns
           that would not have been uncovered by other
           means. This is particularly true given that
           in[] a few cases, the information obtained
           from the FBI through this process has
           reflected very significant issues and risks.
           FBI name checks disclose information to USCIS
           that is otherwise not available. . . . USCIS
           is committed to effective background checks,
           and thus is committed to the FBI name check.

USCIS,   Response   to   the    Citizenship     and   Immigration     Services

Ombudsman's 2006 Report, at 10, available at http://www.dhs.gov/

xlibrary/assets/USCIS-Response-Ombudsman-06-Report-May-2007.pdf.

It is not unreasonable for the agency to require greater certainty

when deciding whether to grant citizenship.           See Alexander v. INS,

74 F.3d 367, 370 (1st Cir. 1996) ("[T]he right in question --

American citizenship -- is one of the most precious imaginable.").

           Indeed, the importance of the greater certainty that the

name check provides is highlighted by the agency's choice in 2007


                                    -29-
to address the backlog problem by distinguishing between applicants

for residency and applicants for citizenship -- USCIS grants

residency to applicants if their cases were otherwise complete but

their name checks remained pending over 180 days from the date of

the initial request.            See USCIS Interoffice Memorandum, Revised

National Security Adjudication and Reporting Requirements (Feb. 4,

2008), available at http://www.uscis.gov/files/pressrelease/DOC017.

PDF.        The agency reasonably concluded that, if the name checks

turned up negative information about applicants, it could initiate

removal proceedings against those granted residency while it would

have    much        more    difficulty   proceeding     against     those   granted

citizenship.         See S.S. Hsu, U.S. to Skirt Green-Card Check, Wash.

Post, Feb. 12, 2008, at A3 (citing statement by USCIS spokesperson

Christopher S. Bentley).

               Aronov advances one more reason why, in his view, the

agency had been unreasonable. He argues that the USCIS had created

a system for giving priority to certain applicants, under which the

agency would request the application be expedited if, for example,

the applicant were facing military deployment. One of the official

factors is whether the applicant has filed an action for mandamus.19

Aronov       says    that   this   has   created   an   incentive    system   which


       19
          The criteria for expediting are: "Military deployment
must be imminent," "Age-out benefits," "Writ of Mandamus,"
"Immigration Judge cases -- grant of lawful permanent residence,"
and "Compelling reasons as provided by the requesting office (i.e.,
critical medical condition) assessed on a case by case basis."

                                          -30-
requires candidates to sue to get priority in having FBI name

checks done, which unreasonably forces applicants to sue.          As the

USCIS points out, the logic of this argument is to impose EAJA fees

on it in the numerous instances it has benefitted an applicant by

giving priority to the applicant's name check.

          The   reasoning   assumes    there   is   some   right   in   the

applicant to priority, but there is no statutory right, given to

Aronov or anyone else, to jump the queue.      And the agency's choice

to give priorities to the categories it selected was a rational

allocation of resources,20 which must be spent on litigation if the

agency does not work out a voluntary solution.21            For the same


     20
          Aronov and amicus argue that in an EAJA action, a court
can never consider the resources of the agency on the question of
whether the agency's actions were substantially justified. That is
not so. Aronov and amicus wrongly rely on the Court's statement in
Commissioner, INS v. Jean, 496 U.S. 154 (1990), that under the
EAJA, "[t]he Government's general interest in protecting the
federal fisc is subordinate to the specific statutory goals of
encouraging private parties to vindicate their rights." Id. at
164-65 (footnote omitted).     This statement addresses only the
argument, which the government does not make here, that the
agency's need for resources should outweigh a successful
applicant's right to an award.     It is simply irrelevant to the
separate issue of whether the government's prelitigation position
was substantially justified. A court can, and should, take into
account the resources that an agency has to meet its statutory
commands and to proceed in fairness to all applicants in light of
the constraints under which it operates. The EAJA was meant to
allow plaintiffs to challenge "unjustified governmental action";
the state of an agency's resources is material to whether its
choice was or was not justified. Here, the agency was justified in
acting as it did in light of its resources.
     21
          In Al-Maleki, the Tenth Circuit found the government's
prelitigation conduct not substantially justified.    There, the
issue was defined as whether the USCIS had unreasonably rejected

                                -31-
reasons, Aronov's argument that he should be given fees against the

FBI if not the USCIS fails.

                               III.

          The order awarding attorneys' fees is reversed and the

application for fees is ordered dismissed with prejudice.



                   -Dissenting Opinions Follow-




petitioner's informal efforts to resolve the matter and failed,
after the 120-day period, to request an expedited FBI name check.
The only justification presented by the government, unlike this
case, was that it was unable, at that point, to request expedition.
The circuit court found this was factually untrue. It also held
"[b]ecause USCIS ha[d] not offered any other justification for its
prelitigation actions," Al-Maleki, 2009 WL 692612, at *7, there was
no abuse of discretion. Thus, that court was not faced with the
justifications offered to us.

                               -32-
          TORRUELLA,   Circuit   Judge   (Dissenting).   This   appeal

presents a recurring example of what appears to be this Court's

varying standards when judging governmental power as compared to

those that apply to citizen challenges to government authority.

          I join Judge Lipez's dissent, which carefully explains

how the government failed to comply with its own regulations and

deadlines, thereby unreasonably forcing Aronov to sue to obtain

relief.   I write separately only to lament the double standard we

apply. It is with monotonous regularity that we dispatch claims of

immigration petitioners who have failed to meet one filing deadline

or another.1   That outcome is sometimes dictated by law.   Yet, when

a successful plaintiff attempts to get relief provided by the law

by seeking $4,270.94 in attorney's fees incurred while forcing the

government to adjudicate his much-delayed application, this Court

uses exceptional en banc procedures to reverse the award.2        Even

established rules do not seem to influence this Court when it seeks



     1
          See, e.g., Chedad v. Gonzales, 497 F.3d 57, 66 (1st Cir.
2007) (rejecting an immigrant's claim to adjustment of status by
refusing to toll the time period for voluntary departure while a
motion to reopen was pending), overruled by Dada v. Mukasey, 128 S.
Ct. 2307 (2008); Sharari v. Gonzales, 407 F.3d 467, 473 (1st Cir.
2005)   (explaining   limitation   on  judicial   review   of   BIA
determinations regarding timeliness of asylum applications); Zhang
v. INS, 348 F.3d 289, 292 (1st Cir. 2003) (explaining the strict
jurisdictional   timing   requirements   on   appeals   of   asylum
applications and limitation on tolling).
     2
          See also United States v. Vega-Santiago, 519 F.3d 1, 7
(1st Cir. 2008) (en banc) (Torruella, J., dissenting).


                                 -33-
to expand government power or shield federal agencies from the

consequences of their own failings.           Instead, this Court adopts

amorphous     policy   interests    alleged   by    the   government   through

bombastic exaggeration and doomsday predictions in its en banc

petition.      See Majority Opinion at p. 4 (citing USCIS's argument

that   the     panel   opinion      would   have    "dangerous      systematic

consequences far beyond this case" and would be an "'enormous

disincentive for the agency to settle these cases'").

              On the issue of whether Aronov was a prevailing party,

the majority ignores our sensible precedent that we defer to a

district court on the meaning of its own orders.              See New England

Regional Council of Carpenters v. Kinton, 284 F.3d 9, 39 (1st Cir.

2002) (affirming a denial of attorney's fees against Massport).

The majority then proceeds to resolve the issue without itself

bothering to decide the jurisdictional effect of the district

court's     order.     In   other    words,   the     majority     adopts    the

government's position on imprimatur without deciding whether USCIS

was free to act without the district court's explicit approval of

the parties' proposed course of action.             The majority     concludes

that   even    assuming   the   district    court's   order    constituted     a

transfer of its exclusive jurisdiction back to USCIS, the district

court's decision was not a consideration of the merits.                     This

conclusion replaces the district court's own explanation of its

order with an assumption that the district court exercised its


                                     -34-
power to remand without consideration. Such a conclusion is unfair

to our district courts and is not even supported by the precedent

on which the majority relies.           See Rice Servs., Ltd. v. United

States,   405   F.3d   1017,   1025   (Fed.   Cir.   2005)   (stating   that,

depending on the context and effect of the order, a remand to an

administrative agency can constitute prevailing on the merits).

Here, where the remand order effectively mandated the relief Aronov

sought and changed the jurisdictional landscape such that that

relief could be awarded, the majority must strain to avoid seeing

judicial imprimatur.3

           Similarly, in supporting its ruling for the government on

this issue, the majority effectively says that district courts do

not have authority to sanction parties that fail to comply when the

court allows a clear and unambiguous motion seeking to compel some



     3
          In this regard, I see the Tenth Circuit's recent decision
as indistinguishable from the present case on the prevailing party
issue. See Al-Maleki v. Holder, No. 07-4260, 2009 WL 692612 (10th
Cir. Mar. 18, 2009). The majority simultaneously admits that the
decision may be contrary to its view while attempting to
distinguish it on the thinnest of grounds. That the remand order
in that case was slightly more detailed and that more litigation
had transpired before the remand order cannot be sufficient to
distinguish Al-Maleki. Id. at *3. These differences in formatting
are not relevant to the effect and force of the remand order or to
the Tenth Circuit's conclusion that the government's catalyst
arguments were unconvincing. Id. Rather the functional posture of
both cases is the same: the district court agreed with the parties
joint request for remand for the purpose of allowing the
plaintiff's application.     Thus, the majority adoption of the
government's position that Al-Maleki is distinguishable is
strained, elevates form over function, and effectively does create
a circuit split.

                                      -35-
specific   action.          This    extension        of    the   rule   that    formal

injunctions must not incorporate other documents by reference, see

Fed. R Civ. P. 65(d), seems to me to be both questionable and

cumbersome.    Nonetheless, the majority unhesitatingly adopts it to

support the government's position.

           Finally, on the issue of substantial justification, the

majority   again     reaches       to   support      the   government's    position.

Though the agency's own regulation spells out a clear rule --

decisions must be made within 120 days of the initial examination

-- the majority calls the agency's violation of its own rule

reasonable.     Specifically, to avoid granting Aronov relief, the

majority relies on the government's attenuated insinuations that

our national security will be threatened by ruling against it. But

Aronov's modest request for attorney's fees does not seek to

prevent the government from performing background checks.                       Rather

he seeks only to recover the costs he was forced to incur to obtain

adjudication of his petition after an excessive delay attributable

to   backlog   and   a   failure        to    follow   protocol.        Only   through

acquiescence    to    the    government's           policy   suggestions       can   the

majority conclude that it would be unreasonable to expect USCIS to

conduct the necessary background checks while complying with its

own timing regulations.




                                             -36-
           With due respect, I suggest that our jurisprudence would

better reflect the time-honored motto, "Equal justice under law,"4

if we showed the same doctrinal flexibility and credulity to policy

arguments presented by citizens asking us to limit governmental

power, or for compensation for harm caused by governmental error,

as shown by the majority to the government in this appeal.               For

these    reasons,   and   the   reasons   stated   by   Judge   Lipez,     I

respectfully dissent.



                     -Dissenting Opinion Follows-




     4
          As appears engraved on the building housing the Supreme
Court of the United States.

                                   -37-
              LIPEZ, Circuit Judge, with whom TORRUELLA, Circuit Judge,

joins, dissenting. I respectfully dissent from the decision of the

majority      narrowing    the   class    of   plaintiffs     who   can   obtain

attorney's fees under the Equal Access to Justice Act ("EAJA").

With its strangely dismissive view of a decision of the district

court explaining why Aronov is a prevailing party, the majority

refuses to accord that status to an immigrant who, facing a

substantial     delay     in   the   processing   of   his    application    for

naturalization, exercised his statutory right to sue the U.S.

Citizenship and Immigration Service ("USCIS") and obtained an order

from the district court remanding the matter to USCIS so that he

could be made a citizen.         Invoking national security concerns that

are     not    implicated      here,     the   majority      characterizes    as

substantially justified the conduct of USCIS, whose delay in

processing the naturalization application was both contrary to

statute and to its own regulations.            These legal conclusions are

unwarranted, unwise, and contrary to the purpose and promise of the

EAJA.

                                         I.

              The facts of this case are straightforward.                 Aronov

applied for naturalization with the Vermont Service Center of USCIS

on May 22, 2004.     On February 14, 2005, USCIS conducted an initial

examination of Aronov regarding his application. As the government

acknowledges, the agency's interview with Aronov was premature.


                                       -38-
USCIS's own regulation dictates that an initial examination should

be undertaken only after an applicant's full background check has

been   completed.      8    C.F.R.    §   335.2(b).     After    Aronov   was

interviewed,    federal     law    required    USCIS   to   adjudicate    his

application within 120 days.          See 8 U.S.C. § 1447(b); 8 C.F.R. §

335.3(a).    Aronov heard nothing from USCIS for over a year.             He

made repeated inquiries about the status of his application.               On

March 23, 2006, 402 days after his examination, Aronov received a

letter from the agency requesting six months more to complete

additional review.     At that time, Aronov's statutory right to sue

USCIS in federal district court to compel action on his application

had already accrued.       See 8 U.S.C. § 1447(b).     On August 28, 2006,

560 days afer his initial examination, and 440 days past USCIS's

deadline for adjudicating the application, Aronov filed suit.

            Thirty-nine     days     later,   the   background   check    was

complete.    On October 6, 2006, the government and Aronov filed a

Joint Motion for Remand Pursuant to 8 U.S.C. § 1447(b).            In full,

the joint motion read:

            Pursuant to 8 U.S.C. § 1447(b), the parties in
            this action, plaintiff . . . and defendants
            Michael Chertoff, Secretary of the United
            States Department of Homeland Security, et
            al., hereby jointly move this Honorable Court
            to remand this matter to the USCIS, so that
            [it] can grant plaintiff's application for
            naturalization, and schedule plaintiff's oath
            ceremony for no later than November 8, 2006.
            In support of this motion, the parties state
            as follows:


                                      -39-
                 1.   On or about August 28, 2006,
          plaintiff Alexandre Aronov filed this action.
                 2.   Since    that   date,   USCIS   has
          completed    its    review    of    plaintiff's
          application   for    naturalization   and,   if
          jurisdiction is returned to the agency, would
          grant the application and schedule plaintiff's
          oath ceremony for no later than November 8,
          2006.
                 3.   The governing statute, 8 U.S.C. §
          1447(b), provides that, in cases in which the
          agency has failed to render a decision on an
          application for naturalization within 120 days
          of the examination of the applicant, the
          applicant may file suit in district court
          requesting to adjudicate the application and
          "[s]uch court has jurisdiction over the matter
          and may either determine the matter or remand
          the matter, with appropriate instructions, to
          the Service to determine the matter."

                 Wherefore, with good cause having been
          shown, the parties respectfully request that
          this Court remand this matter to USCIS so that
          it can grant plaintiff's application for
          naturalization and schedule plaintiff for an
          oath ceremony for no later than November 8,
          2006.

          On October 12, 2006, the court entered an electronic

order granting the motion and the remand.   The docket text for the

remand order states: "Judge Nancy Gertner: Electronic ORDER entered

granting 3 Joint Motion to Remand to US Citizenship and Immigration

Services."1




     1
          The "3" references the docket number of the joint motion
and was hyperlinked to the joint motion's text.

                               -40-
            On November 28, 2006, Aronov filed an application for

attorney's fees pursuant to the EAJA.2              The government opposed

Aronov's application, asserting that he was not a prevailing party

in the litigation under the test established in Buckhannon Board

and Care Home, Inc. v. West Virginia Department of Health and Human

Resources, 532 U.S. 598 (2001), and that the government's position

regarding    his   application    was    substantially       justified.        The

district court agreed with Aronov and ordered the government to pay

him $4,270.94 in attorney's fees and costs.                 In its order, the

district court explained the significance of its October 12 remand

order, stating, "the government here was granted not a dismissal,

but   a   remand   to   the   agency    conditional    on    the    granting   of

plaintiff's    naturalization      by    November     8,    2006.      Had     the

naturalization not so occurred, the parties might very well be back

in front of this Court litigating a contempt action."                 Aronov v.


      2
            The EAJA provides:

            Except as otherwise specifically provided by
            statute, a court shall award to a prevailing
            party other than the United States fees and
            other expenses, in addition to any costs
            awarded pursuant to subsection (a), incurred
            by that party in any civil action (other than
            cases sounding in tort), including proceedings
            for judicial review of agency action, brought
            by or against the United States in any court
            having jurisdiction of that action, unless the
            court finds that the position of the United
            States was substantially justified or that
            special circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A).

                                       -41-
Chertoff, No. 06-11526, 2007 U.S. Dist. LEXIS 40455, at *5 (D.

Mass. Jan. 30, 2007) (emphasis in original).            A timely appeal by

the government followed.   A panel of the court affirmed the award.

Aronov v. Chertoff, 536 F.3d 30 (1st Cir. 2008).           Subsequently, a

majority of the en banc court granted the government's petition for

rehearing en banc, vacating the panel opinion.

                                 II.

          Although parties are ordinarily required, win or lose, to

bear their own attorney's fees, see, e.g., Alyeska Pipeline Serv.

Co. v. Wilderness Soc'y, 421 U.S. 240, 247 (1975), a number of

exceptions to this default rule have been adopted by statute.            One

such exception, the EAJA, authorizes an award of attorney's fees

and costs to a litigant who has brought a civil suit against the

United States if (1) she is the prevailing party in the matter; (2)

the government fails to show that its position was substantially

justified; and (3) no special circumstances would make such an

award unjust. 28 U.S.C. § 2412(d)(1)(A); see also Schock v. United

States, 254 F.3d 1, 4 (1st Cir. 2001).           By offering qualifying

litigants attorney's fees and other expenses, the EAJA seeks "to

remove   economic   deterrents   to    parties    who    seek   review    of

unreasonable government action."      Schock, 254 F.3d at 4.

          The court reviews the district court's decision to grant

or deny a fee application under the EAJA for abuse of discretion,

id., "mindful that the district court has an 'intimate knowledge of


                                 -42-
the nuances of the underlying case,'"           New Eng. Reg'l Council of

Carpenters v. Kinton, 284 F.3d 9, 30 (1st Cir. 2002) (quoting Gay

Officers Action League v. Puerto Rico, 247 F.3d 288, 292 (1st Cir.

2001)).       "Such deference is particularly appropriate where, as

here, the correctness of the court's decision depends in large part

on the proper characterization of its own statements."             Id.

A. Prevailing Party

              The Supreme Court has long held that a plaintiff who

obtains   a    "settlement   agreement[]      enforced   through   a   consent

decree" is a "prevailing party."        See Buckhannon, 532 U.S. at 604

(citing Maher v. Gagne, 448 U.S. 122 (1980)).            In cases following

Buckhannon,     most   courts   have   also    permitted   fees    where   the

plaintiff obtains an order equivalent to a consent decree.                 See

Roberson v. Giuliani, 346 F.3d 75, 81-82 (2d Cir. 2003) (noting the

agreement of a majority of appellate courts).              For example, the

Fourth Circuit held that orders lacking the title "consent decree"

support an award if they are "functionally a consent decree," Smyth

ex rel. Smyth v. Rivero, 282 F.3d 268, 281 (4th Cir. 2002), a

formulation we have also employed.            See Smith v. Fitchburg Pub.

Schs., 401 F.3d 16, 24 (1st Cir. 2005); see also Rice Servs., Ltd.

v. United States, 405 F.3d 1017, 1025 (Fed. Cir. 2005) (court

action "equivalent" to a consent decree or judgment on the merits);

T.D. v. LaGrange Sch. Dist. No. 102, 349 F.3d 469, 478 (7th Cir.

2003) (settlements "sufficiently analogous" to consent decrees).


                                   -43-
            Given the posture of the underlying litigation, the

question in this case is whether the district court's remand order

is functionally equivalent to a consent decree.            If the order is

functionally equivalent to a consent decree, then a fortiori it

possesses    whatever   "judicial      imprimatur"    a    consent   decree

possesses, see Buckhannon, 532 U.S. 605, and the order makes Aronov

a prevailing party.      According to the majority, "three related

factors"    must   characterize   an   order   that   is   the   functional

equivalent of a consent decree.         First, there must be a "court-

ordered" change in the legal relationship resulting from the

underlying litigation. Second, "there must be judicial approval of

the relief vis-a-vis the merits of the case."         Third, there must be

"judicial oversight and ability to enforce the obligations imposed

on the parties."      These factors must all be present if a court

order is to constitute the functional equivalent of a consent

decree. According to the majority, none of the factors was present

here.

            The majority is wrong.       All three factors were present

here.   The change in legal relationship between USCIS and Aronov

was court-ordered.       The court satisfied the requirements for

approval of a consent decree, which do not require the court to

state explicitly that it has approved the relief in relation to the

merits of the case.      Lastly, the court retained jurisdiction to




                                  -44-
enforce the agreement by incorporating the terms of the joint

motion into the remand order.

              1. The change in legal relationship was court-ordered

              During the litigation, only the district court possessed

the authority to give Aronov the relief he requested. After Aronov

filed suit, USCIS lost jurisdiction to adjudicate his application,

thereby precluding USCIS from naturalizing Aronov without further

court       involvement.     8   U.S.C.   §   1447(b)    ("Such   court   has

jurisdiction over the matter and may either determine the matter or

remand the matter, with appropriate instructions, to the [USCIS] to

determine the matter."); see Etape v. Chertoff, 497 F.3d 379, 384-

85 (4th Cir. 2007).        The parties acknowledged this jurisdictional

point in their joint motion for remand to the district court, which

highlights the terms of 8 U.S.C. § 1447(b).3            They understood that


        3
          Elsewhere parties have litigated the question of whether
the court maintains exclusive jurisdiction or, alternatively,
concurrent jurisdiction with the USCIS. Most courts have held that
the district court has exclusive jurisdiction over the application
until it has acted pursuant to the statute. See, e.g., Etape, 497
F.3d at 384-85 (holding that section 1447(b) vests the district
court   with   exclusive   jurisdiction   over   a   naturalization
application); United States v. Hovsepian, 359 F.3d 1144, 1159 (9th
Cir. 2004) (en banc) (same).       But see, e.g., Bustamante v.
Chertoff, 533 F. Supp. 2d 373, 381 (S.D.N.Y. 2008) (reaching the
opposite conclusion).     In its initial argument to us, the
government did not suggest that USCIS maintained jurisdiction over
Aronov's application after he filed suit in district court. In the
en banc proceedings, the government alluded to the concurrent
jurisdiction argument. Whatever the government's intent with the
allusion, it is beside the point. The government's conduct of the
litigation reflected its view that it could not act on Aronov's
naturalization application without a remand order from the district
court. Moreover, as the Tenth Circuit recently pointed out in Al-

                                     -45-
there had to be an intervening judicial order before Aronov could

obtain     relief.     Nothing    about    this   order    was   automatic;   the

district     court    had   the   discretion      to   either     determine   the

naturalization issue itself or remand to USCIS with instructions.

             This is not the catalyst scenario of Buckhannon.               There,

the plaintiff alleged that West Virginia law conflicted with

federal law, 532 U.S. at 601, and the West Virginia legislature

retained      its     authority      throughout          the     litigation    to

"unilateral[ly]" amend its laws. See Smyth, 282 F.3d at 278 (using

this expression).       It exercised that authority and rendered the

suit moot, after which the government moved to dismiss the case.

Here USCIS could do no such thing.                It lacked the authority to

"unilaterally"       provide   Aronov     the   relief    he   requested.     The

district court's order was necessary to return authority to the

agency.4


Maleki v. Holder, No. 07-4260, 2009 WL 692612, at *3 (10th Cir.
Mar. 18, 2009), even if USCIS did retain concurrent jurisdiction
over the application after the suit was filed, "the district court
resolved the litigation before USCIS could voluntarily naturalize
[the applicant]."   Id. (emphasis in original).     This order of
events distinguishes Buckhannon regardless of the jurisdictional
question.
     4
          Contrary to the majority's suggestion, the fact that
USCIS acted voluntarily in coming to an agreement with Aronov does
not make Aronov ineligible for fees.       Voluntary conduct by a
defendant is a necessary part of any consent decree process.
Indeed, as the Supreme Court has said, "the voluntary nature of a
consent decree is its most fundamental characteristic." Local No.
93, Int'l Ass'n of Firefighters v. City of Cleveland, 478 U.S. 501,
521-22 (1986). Yet a plaintiff who obtains a consent decree is
eligible for fees. Maher, 448 U.S. at 129-30. Similarly, awarding

                                        -46-
            Moreover, the remand order mandated a change in the legal

relationship of the parties -- namely, that Aronov's status change

from alien to citizen through an oath ceremony that would take

place no later than November 8, 2006.         According to the court, it

"remanded   specifically   'so   that    USCIS   can     grant   plaintiff's

application   for   naturalization,     and   schedule    plaintiff's   oath

ceremony for no later than November 8, 2006.'"           Aronov, 2007 U.S.

Dist. LEXIS 40455, at *4 (quoting Joint Mot. to Remand).            There is

no mistaking the district court's meaning here.           Its remand order

incorporated by reference the joint motion of the parties and

thereby ordered USCIS to fulfill the promise that it made to Aronov

and the court in the joint motion.       This was the district court's

own understanding of its order.       See id. at *4-5.

            A district court is in the best position to explain the

meaning of its own order.        We defer routinely to the district

court's view of the significance of its remand order.            See Kinton,

284 F.3d at 30 ("Clearly, the district court is in the best

position to determine whether its statements . . . should be

considered as the functional equivalent of a judicial order within

the meaning of Buckhannon."); Harvey v. Johanns, 494 F.3d 237, 242



Aronov fees because the remand order is functionally equivalent to
a consent decree would not conflict with our holding in Smith. See
Smith, 401 F.3d at 26-27 (noting the defendant's voluntary
conduct).   The Smith panel expressly set aside as waived the
question of whether the order there was functionally equivalent to
a consent decree. Id. at 24.

                                  -47-
(1st Cir. 2007) ("We must, of course, accord deference to the

district court's interpretation of the wording of its own order.");

see also Lefkowitz v. Fair, 816 F.2d 17, 22 (1st Cir. 1987)

("[U]ncertainty as to the meaning and intendment of a district

court order can sometimes best be dispelled by deference to the

views of the writing judge.").

          Here,    the     majority      dismisses   the    district    court's

assessment   of   its    October    12   remand   order    in   its   subsequent

decision on attorney's fees as a "post-hoc explanation for a prior

order."      If   the    majority     means   that   the    district    court's

explanation is meaningless because the court could not incorporate

by reference the terms of the joint motion into the remand order as

a matter of law, then it is incorrect.                Whether a court has

incorporated an agreement into an order depends on context.                  In

F.A.C., Inc. v. Cooperativa de Seguros de Vida de Puerto Rico, 449

F.3d 185 (1st Cir. 2006), we held that an oral settlement agreement

between two parties to a complex RICO dispute was not incorporated

into a dismissal order that referred to it.           Id. at 190.       However,

we expressly limited our rejection of the incorporation claim to

"the present case," noting, "[h]ard and fast rules may be unwise

because of variations in language and context."5                Id.


     5
          In F.A.C., we discussed the importance of context to the
incorporation of a settlement agreement into a dismissal order.
F.A.C., 449 F.3d at 190. Here we are dealing with a remand order.
If anything, the case for incorporating by reference the terms of
a preceding motion into a remand order is stronger than the case

                                      -48-
          This is a sensible approach.    District courts routinely

enter orders granting a party's motion without elaboration.       The

idea that such an order cannot incorporate by reference the terms

of the motion to which the order responds is at odds with the daily

practice of the courts. To be sure, incorporation by reference may

be inappropriate for the entry of a consent decree that addresses

a complex lawsuit with many issues and multiple parties.   But this

is not remotely such a case.       The relief Aronov sought was

straightforward:     "[a]djudicating     [his]    Application    for

Naturalization . . . or, in the alternative, [r]equiring [USCIS] to

adjudicate [his] application for naturalization." Only two parties

were involved.   The terms of their joint motion were clear.    There

was no impediment, legal or practical, to the incorporation of that

joint motion into the district court's remand order.

          One cannot examine the record below and conclude --

against the district court's interpretation of its own remand order

-- that the court did not refer to the joint motion with the intent

of incorporating its terms, and with the full expectation that the

promises made therein would be fulfilled.        The parties' joint


for incorporating by reference the terms of a settlement agreement
into a dismissal order.     Remand, unlike dismissal, expressly
contemplates an ongoing adjudication of a case by a lower court or
administrative agency, pursuant to the order of the remanding
court. See Blacks Law Dictionary (8th ed. 2004). Remanding courts
intend, and the parties expect, the remand order to instruct the
lower court or agency about what further proceedings should take
place, and orders often accomplish this by incorporation -- e.g.,
"We remand for proceedings consistent with this opinion."

                               -49-
motion makes specific representations to the court about the action

the defendant would take.      The court's order refers to the joint

motion twice, once by name and once by docket number.           USCIS could

only understand that the court was ordering it to carry out the

promise made to the court.            USCIS would naturalize Aronov by

November 8, 2006, and thereby change his status from alien to

citizen.

          2. The court satisfied the requirements for entering a
consent decree

           The   majority   contends     that   a    district   court    must

"appraise," "weigh" or "evaluate" the merits of a case in relation

to the relief provided by the consent decree. The requirements for

entering a consent decree were recently summarized by the Supreme

Court in Frew ex rel. Frew v. Hawkins:

           Consent decrees entered in federal court must
           be directed to protecting federal interests.
           In [Local No. 93], we observed that a federal
           consent decree must spring from, and serve to
           resolve, a dispute within the court's subject-
           matter jurisdiction; must come within the
           general scope of the case made by the
           pleadings; and must further the objectives of
           the law upon which the complaint was based.

540 U.S. 431, 437 (2004) (citing Local No. 93, 478 U.S. at 525

(collecting cases)); see also Conservation Law Found. of New Eng.,

Inc. v. Franklin, 989 F.2d 54, 59 (1st Cir. 1993) (listing same

requirements).     We   have   also    held   that   district   courts   must

determine that a proposed consent decree is fair, adequate and

reasonable before entering it.         For example, in Conservation Law

                                  -50-
Foundation, we wrote, "[d]istrict courts must review a consent

decree to ensure that it is 'fair, adequate, and reasonable; that

the proposed decree will not violate the Constitution, a statute or

other authority; [and] that it is consistent with the objectives of

Congress . . . .'"       989 F.2d at 58 (quoting Durrett v. Housing

Auth. of Providence, 896 F.2d 600, 604 (1st Cir. 1990)); see also

United States v. City of Miami, 664 F.2d 435, 441 (Former 5th Cir.

1981).

           We agree that it would be difficult for a district court

to   determine   the   fairness,   reasonableness   and   adequacy   of   a

proposed agreement without making some evaluation of the merits of

the case in relation to the relief provided by the consent decree.

However, "how deeply the judge must inquire, what factors he must

take into account, and what weight he should give the settling

parties' desires will vary with the circumstances."           Donovan v.

Robbins, 752 F.2d 1170, 1177 (7th Cir. 1984); see also United

States v. Charles George Trucking, Inc., 34 F.3d 1081, 1088 (1st

Cir. 1994) (holding that the substance of the fairness inquiry will

depend on the context).      Moreover, neither Frew nor Conservation

Law Foundation require that a judge explicitly state, in the

court's order or elsewhere on the record, that she has determined

that a proposed agreement meets these requirements.        See Frew, 540

U.S. at 437; Conservation Law Found., 989 F.2d at 58 (holding that

a court must "review" a proposed consent decree).         As a reviewing


                                   -51-
court, we assume that a judge understands the role the district

court is supposed to play in deciding whether to enter a consent

decree,   and    that    the    judge     acts   in   accordance   with   that

understanding.     As we explained previously regarding this very

issue,

          the question is whether the record contains
          adequate facts to support the decision of the
          district court to approve the proposed
          compromise. As to this, as the Supreme Court
          has observed, "a reviewing court would be
          properly reluctant to attack that action
          solely because the court failed adequately to
          set forth its reasons or the evidence on which
          they were based."

United States v. Comunidades Unidas Contra La Contaminacion, 204

F.3d 275, 280 (1st Cir. 2000) (quoting Protective Comm. for Indep.

Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414,

437 (1968)).

          Here, the record "contain[s] adequate facts to support

the   decision    of    the    trial    court    to   approve   the   proposed

compromise[]."     TMT Trailer Ferry, 390 U.S. at 437.             Again, the

context is simple.       There is one plaintiff, one government agency,

and a specific form of relief that is being sought.             The judge had

the benefit of both the complaint and the parties' joint motion for

remand.   The complaint identified the factual and legal bases for

providing relief. The joint motion isolated the relevant facts and

law, and asserted "good cause" for remanding to the agency for

naturalization.        From these documents, the district court could


                                        -52-
readily evaluate the merits of Aronov's claim in relation to the

relief described in the joint motion, and determine that the

jointly proposed agreement was "fair, adequate, and reasonable."6

The court also could determine that it met the requirements imposed

by Frew.    In short, the record contains adequate facts to support

the   court's     decision   to   approve   the   proposed    agreement     and

incorporate it in an order of the court, and there is no reason to

assume, as the majority apparently does, that the court failed to

make the necessary determination.

            3.    The   court   retained    jurisdiction     to   enforce   the
agreement

            The majority argues that the district court's order "did

not contain provisions for future enforcement typical of consent

decrees."        But a consent decree need not contain a separate

provision explicitly retaining jurisdiction for future enforcement.

We have held that if the terms of an agreement are incorporated



      6
          There is no legal support for the majority's contention
that a defendant must file an answer or "raise defenses" before a
consent decree (or its equivalent) may be entered by a federal
court. Consent decrees may be entered at any stage of litigation,
and are regularly entered before a defendant has filed an answer.
See Maimon Schwarzschild, Public Law by Private Bargain: Title VII
Consent Decrees and the Fairness of Negotiated Institutional
Reform, 1984 Duke L.J. 887, 913 (noting that parties often
negotiate consent decrees before the complaint is filed, and that
during the period of study nearly one-third of Title VII consent
decrees involving the Department of Justice and public employers
were entered the day the complaint was filed). Here, in contrast,
both parties filed documents with the court. The joint character
of the motion for remand provided the court a reasonable basis for
evaluating the merits of the case.

                                     -53-
into an order, the district court retains jurisdiction to enforce

that agreement.   Smith, 401 F.3d at 24 ("'Either incorporation of

the terms of the agreement or a separate provision retaining

jurisdiction   over   the   agreement   will   suffice   [to   retain

jurisdiction to enforce the agreement].'" (quoting Smyth, 282 F.3d

at 283)); see also Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 381 (1994) (stating this proposition for dismissal

orders).7   Here, the district court incorporated by reference the

terms of the joint motion.    This incorporation was sufficient to

retain jurisdiction for purposes of future enforcement.8


     7
          The majority's statement that "it is also firmly the law
that there must be a clear basis within the order . . . for both
the court's continuing jurisdiction and its power to enforce an
agreement between the parties" demonstrates its refusal to accept
Smith, which states that incorporation of a settlement agreement in
an order is sufficient for purposes of retaining jurisdiction to
enforce that agreement. Smith, 401 F.3d at 24. We have also said
that "hard and fast rules may be unwise [on the question of
incorporation] because of variations in language and context."
F.A.C., 449 F.3d at 190; see supra section II(A)(1).       The only
authority the majority cites in support of its view, Kokkonen, does
not support it.    Indeed, the language "clear basis within the
order" appears nowhere in Kokkonen. See Kokkonen, 511 U.S. at 379-
82. In fact, as several courts have noted, Kokkonen is silent on
whether reference suffices to incorporate an agreement for purposes
of retaining jurisdiction. See, e.g., Hospitality House, Inc. v.
Gilbert, 298 F.3d 424, 431-32 (5th Cir. 2002) ("[T]he Kokkonen
Court did not explicitly hold that a district court's order of
dismissal must contain an express statement incorporating a
settlement agreement in order to vest the court with ancillary
jurisdiction . . . ."); Lucille v. City of Chicago, 31 F.3d 546,
549 (7th Cir. 1994) (Cudahy, J., concurring).
     8
          To determine whether the remand order was the functional
equivalent of a consent decree, I need not decide whether the
remand order itself satisfied the procedural requirements necessary
for injunctions or to support a motion for contempt. See Fed. R.

                                -54-
          4. The district court's             order       was    the   functional
equivalent of a consent decree

              In summary, the change in legal relationship between

USCIS and Aronov was mandated by the remand order that incorporated

USCIS's representation that it would naturalize Aronov by a certain

date.    The law does not require that the district court state

explicitly that it has evaluated the fairness, reasonableness, and

adequacy of a proposed consent decree.             It is enough if the record

would permit the district court to make that evaluation.                     The

record   in    this   simple   case   is   ample    for   that    purpose.     By

incorporating the parties' joint motion, the remand order provided


Civ. P. 65(d) (discussing form of order); United States v.
Saccoccia, 433 F.3d 19, 28 (1st Cir. 2005) (requiring terms to be
clear and unambiguous).    The crucial question, as the majority
acknowledges, is whether the district court retained jurisdiction
over the agreement. The remand order did this by incorporating the
terms of the joint motion by reference. Given this circumstance,
if USCIS had failed to comply with the remand order, Aronov could
have asked the court to issue an injunction confirming the
naturalization obligation of USCIS and ordering compliance with it.
Courts routinely issue supplemental orders to enforce a consent
decree as a prelude to the invocation of contempt authority. See,
e.g., King v. Greenblatt, 127 F.3d 190, 192 n.5 (1st cir. 1997)
(describing the district court's issuance of injunctions "to
implement the thrust of the earlier consent decree"). The majority
fails to recognize the distinction between consent decrees and
injunctions. It suggests wrongly that I have characterized the
district court "as having essentially issued an injunction." That
is not so. I have concluded that the district court entered the
functional equivalent of a consent decree.          There are key
differences between consent decrees and injunctions -- the
viability of incorporation by reference being a principal one. The
majority appears to believe that any order that does not meet the
heightened standards applicable to injunctions and the contempt
sanction "does not order [the parties] to do anything" and leaves
the issuing court powerless to enforce the order.           Such a
conclusion belies the law and common sense.

                                      -55-
a continuing basis for enforcing the agreement if USCIS did not

comply with its representations to the court.            Thus, the court's

remand order was the functional equivalent of a consent decree, and

Aronov was a prevailing party.9

B. Substantial Justification

            In addressing the "substantial justification" issue, the

majority announces a broad rule to protect USCIS's authority to

make policy choices favoring national security interests.              As I

will explain, no such authority is at issue.         The question is much

narrower:   whether   the   delay   in     this   case   was   substantially

justified, in light of the fact that USCIS exceeded both the

statutory and regulatory deadlines governing the naturalization

process.




     9
          The Tenth Circuit's recent decision in Al-Maleki, 2009 WL
692612, at *2-3, affirmed an award of attorney's fees under EAJA to
a naturalization applicant who had filed suit under section 1447(b)
after there was a substantial delay in the adjudication of his
application.   The court's prevailing party analysis is strongly
supportive of my analysis here. As I have already noted, supra
note 4, the court distinguished Buckhannon on the grounds that the
district court had resolved the litigation in favor of the
applicant before USCIS naturalized him. Id. at *3. Moreover, the
applicant, like Aronov, had submitted a joint motion with USCIS
representing to the court that USCIS would naturalize him by a
certain date. Id. The Tenth Circuit noted that the court's order
was "bas[ed] . . . [on] the parties' stipulations" in the joint
motion, and that the order was judicially enforceable against USCIS
if the agency failed to comply. Id. Entry of such an order, the
Tenth Circuit said, "not USCIS's stipulation, was the action which
indelibly alter[ed] the legal landscape between USCIS and [the
applicant]." Id. (internal quotation marks and citation omitted).
This order sufficed to make the applicant a prevailing party.

                                    -56-
           The government bears the burden of demonstrating that its

position was substantially justified. Schock v. United States, 254

F.3d 1, 5 (1st Cir. 2001).          The Supreme Court has interpreted the

"substantially    justified"        language     in    the    EAJA    to    require

reasonableness: "[A]s between the two commonly used connotations of

the word 'substantially,' the one most naturally conveyed by the

phrase before us here is not 'justified to a high degree,' but

rather   'justified    in    substance     or    in   the    main'   --    that   is,

justified to a degree that could satisfy a reasonable person."

Pierce v. Underwood, 487 U.S. 552, 565 (1988); see also Schock, 254

F.3d at 5; Dantran, Inc. v. U.S. Dep't of Labor, 246 F.3d 36, 40-41

(1st   Cir.   2001).        Thus,    the   key    question      is   whether      the

government's position has "a reasonable basis in law and fact."

Pierce, 487 U.S. at 566 n.2.

           The majority argues that the government's pre-litigation

position insisting on compliance with the name check policy is

substantially justified because it "stemmed from two statutory

mandates under which it must operate," and because that policy has

since been endorsed by Congress.             The first statute, 8 U.S.C. §

1446(a), provides that "[b]efore a person may be naturalized, an

employee of the [USCIS], or of the United States designated by the

Attorney General, shall conduct a personal investigation of the

person applying for naturalization."             The second mandate cited by

the majority, the 1998 Appropriations Act, states: "During fiscal


                                      -57-
year 1998 and each fiscal year thereafter, none of the funds

appropriated or otherwise made available to [USCIS] shall be used

to complete adjudication of an application for naturalization

unless [USCIS] has received confirmation from the Federal Bureau of

Investigation that a full criminal background check has been

completed . . . ."        Depts. of Commerce, Justice & State, The

Judiciary & Related Agencies Appropriations Act of 1998, Pub. L.

No. 105-119, 111 Stat. 2440, 2448-49 (1997) (8 U.S.C. § 1446 note).

The majority also suggests that "Congress has since essentially

endorsed   USCIS's   choice    to     use    FBI   name   checks    .    .   .   by

appropriating $20 million to USCIS to 'address backlogs . . ..'"

See Consolidated Appropriations Act of 2008, Pub. L. No. 110-161,

121 Stat. 1844 (2007).

           Relying on Chevron U.S.A., Inc. v. Natural Resources

Defense Council, Inc., 467 U.S. 837, 842-45 (1984), the majority

asserts that the court must defer to USCIS's decision to employ the

NNCP   check   because   in   these    statutes    Congress   has       committed

decision-making authority to the agency on these issues.                         The

agency has concluded, it says, that the comprehensive FBI name

checks are "essential" to the background investigations.                 Although

a small percentage of name checks take a considerable amount of

time to complete, isolated delays should not prevent the government

from maintaining the name check requirement as its policy.




                                      -58-
          This argument misconstrues what is at stake in this case.

There is no challenge to the authority of USCIS to adopt the name

check program as a policy.   What is challenged is the application

of that policy in this instance.      Even if USCIS is entitled to

invoke Chevron to defend its use generally of the FBI name check

process, see generally Cass Sunstein, Chevron Step Zero, 92 Va. L.

Rev. 187 (2006) (analyzing the standards for determining whether an

agency interpretation is entitled to evaluation under the Chevron

framework), deference to the general policy does not imply that the

government was substantially justified in its dilatory handling of

Aronov's naturalization application.

          The government's 440-day delay in acting on Aronov's

naturalization application exceeded the deadline imposed by section

1447(b), which gives a district court jurisdiction to entertain a

lawsuit by the applicant and evaluate a naturalization application

if the agency has failed to adjudicate the application within 120

days after conducting its initial examination. See Etape, 497 F.3d

at 385; see also Hovsepian, 359 F.3d at 1163 ("A central purpose of

[section 1447(b)] was to reduce the waiting time for naturalization

applicants." (citing H.R. Rep. No. 101-187, at 8 (1989); 135 Cong.

Rec. H4539-02, H4542 (1989) (statement of Rep. Morrison))).   Both

the courts and the agency itself have interpreted section 1447(b)

as imposing a 120-day deadline for agency action.   See, e.g., Al-

Maleki, 2009 WL 692612, at *5 (treating statute as imposing a


                               -59-
deadline); Hovsepian, 359 F.3d at 1161; 8 C.F.R. § 335.3(a) ("A

decision to grant or deny the application shall be made at the time

of the initial examination or within 120-days after the date of the

initial examination of the applicant for naturalization . . . .")

(emphasis added); see also Walji v. Gonzales, 500 F.3d 432, 439

(5th Cir. 2007) ("[B]ecause the clear intent of Congress was to

accelerate   naturalization   applications,   and   the   statutory   and

regulatory language gives a definite time frame for decision once

an examination has occurred, [§ 1447] is violated in situations

[where the 120-day deadline is not met].").

          The majority's contention that the statute does not

command USCIS to act within the deadline is untenable.         Although

the majority acknowledges that the agency has adopted a regulation,

8 C.F.R. § 335.3(a), that treats the 120-day time frame as a

deadline, the majority regards the statutory and regulatory frame

as merely aspirational, with no consequences for the agency if it

fails to comply.10   If Congress had taken such a related view of its


     10
          The majority also contends that USCIS "could reasonably
believe it does not violate the statute by not acting within 120
days on the grounds that the statute does not command it to act
within the deadline."    The agency's own regulations belie this
claim. As noted, part 335.3(a) expressly treats the 120-day time
frame as a deadline.    Moreover, as a matter of policy, if the
naturalization applicant goes to the trouble of filing a lawsuit
seeking mandamus on the basis that the 120-day deadline has
expired, the agency will capitulate and expedite the FBI name check
request. According to a document entitled "FBI Name Check Expedite
Criteria," which Aronov attached to his Reply to the government's
Response to his Motion for attorney's fees, "In order for USCIS to
expedite an FBI Name Check request, one of the following criteria

                                 -60-
120-day time frame, it would not have explicitly provided that an

applicant whose naturalization application remains unresolved at

the end of the 120-day period may file suit in federal court to

have the application either adjudicated by the court or remanded to

the agency with instructions to adjudicate it.    See, e.g., Etape,

497 F.3d at 384-85 (concluding that after an applicant has filed

suit with the district court pursuant to § 1447(b), the court has

exclusive jurisdiction over the application).11


must be established: . . . Writ of Mandamus -- lawsuit pending in
Federal Court." This policy is an unmistakable acknowledgment that
the petitioner invoking his or her statutory right to file suit
under section 1447(b) has a sound basis in law and fact for doing
so.   It is therefore more accurate to say that the agency's
wholesale disregard of the 120-day statutory and regulatory
deadline reflects its judgment that most naturalization applicants
whose applications are delayed beyond the 120-day statutory
deadline will not invoke their statutory right to sue.
     11
          In addition to section 1447(b)'s specific command, the
Administrative Procedures Act ("APA") offers a more general
directive to agencies to resolve matters presented to them within
a reasonable amount of time.     See 5 U.S.C. § 555(b) ("With due
regard for the convenience and necessity of the parties or their
representatives and within a reasonable time, each agency shall
proceed to conclude a matter presented to it."). Our assessment of
what is reasonable is informed by the relevant statutes and
regulations.   See Towns of Wellesley, Concord and Norwood, Mass.
v. FERC, 829 F.2d 275, 277 (1st Cir. 1987) (discussing the
guidelines, including the existence of a "rule of reason," which
govern the time an agency may take to make a decision) (citing
Telecomms. Research & Action Ctr. v. FCC, 750 F.2d 70 (D.C. Cir.
1984)); Caswell v. Califano, 583 F.2d 9, 16 (1st Cir. 1978)
(indicating that courts may look to statutory text to provide a
reasonable time limit on agency action). Here, section 1447(b) and
8 C.F.R. § 335.3(a) provide such guidance. See Sze v. INS, No. C-
97-0569 SC, 1997 WL 446236, at *7 (N.D. Cal. July 24, 1997) ("[T]he
120-day rule provides the court with a measure of what constitutes
a   reasonable   period   for   INS   to   process   naturalization
applications.").

                               -61-
            Moreover, the idea that the agency's early examination of

Aronov    was   some     sort   of   one-time   "mistake,"   as   the   majority

suggests, is belied by the briefs, which contain ample discussion

of the "flood" of section 1447(b) lawsuits arising from delays in

the NNCP process.12        As they reveal, it was the agency's regular

practice to violate its own regulations by examining candidates

before receiving NNCP results, and then to compound that error by

missing the statutory and regulatory adjudication deadline, thereby

giving rise to a substantial number of lawsuits against the agency,

at a cost both to taxpayers and applicants.                  USCIS engaged in

precisely that conduct in Aronov's case.               Yet, according to the

majority, this is a pre-litigation position "justified to a degree

that could satisfy a reasonable person."                That is an indulgent

reasonable      person    who   would   view    this   government   conduct   so

benignly.13

            Finally, the majority imports national security concerns

into its defense of USCIS's handling of Aronov's application.                 It

asserts sweepingly that "the choice by USCIS to favor national


     12
          See Brief for American Immigration Lawyers Association,
as Amicus Curiae in Support of Plaintiff, at 6-7.
     13
           I acknowledge the oddity that arises because of the
agency's regulations. If USCIS had complied with its regulations
and waited to interview Aronov until the FBI name check had been
completed,   his   waiting  time  for   the  completion   of  the
naturalization process might have been longer than it was here.
This fact does not alter the legal analysis.     Once USCIS gave
Aronov his initial interview, it had to confront the clear timing
obligation imposed by Congress.

                                        -62-
security . . . regardless of whether the interview was prematurely

granted here, cannot be unreasonable."      There is no basis in

federal law for holding that an agency is substantially justified

in ignoring its own regulations as long as it dutifully cites a

national security interest.

          Moreover, the majority's invocation of these national

security interests reflects its continuing misapprehension of what

this case is about.   There is no challenge to the general validity

of the name-check policy.     There is no suggestion that Aronov's

naturalization application should have been approved without the

security check that the agency deemed necessary.14     Once Aronov


     14
          In citing these national security interests, the majority
accepts uncritically the relevance of the government's argument
that "background checks are critical to insuring public safety and
national security." I do not dispute this proposition, which is
irrelevant to the disposition of the case.       The majority also
accepts uncritically the government's assertion that awarding
Aronov attorney's fees would "create an enormous incentive for
individuals frustrated with delays in the naturalization process to
file mandamus lawsuits."     It is the agency itself that gives
applicants an incentive to file suit by choosing to request
expedition of name checks if an applicant files suit. The agency
could remove this incentive by requesting expedition before a suit
is filed, as the record shows it could. Finally, the majority also
endorses the government's suggestion that awarding attorney's fees
will create a "disincentive for the agency to settle these cases."
Yet   the   government   already  pursues   such   settlements   in
jurisdictions where it faces the risk of having to pay attorney's
fees. See, e.g., Kats v. Frazier, No. Civ. 07-479, 2008 WL 2277598
(D. Minn. May 30, 2008); Ghanim v. Mukasey, 545 F. Supp. 2d 1146
(W.D. Wash. 2008); Phompanya v. Mukasey, No. C07-597MJP, 2008 WL
538981 (W.D. Wash. Feb 25, 2008); Berishev v. Chertoff, 486 F.
Supp. 2d 202 (D. Mass. 2007). The agency's decision to seek an
early compromise despite facing a risk of paying attorney's fees is
easy to understand. By refusing to settle the agency would risk
the payment of substantially higher EAJA fees because its

                                -63-
filed a lawsuit, his application was approved promptly.         Indeed,

the agency adopted a policy of giving priority to naturalization

applicants who filed lawsuits pursuant to section 1447(b).          If a

naturalization applicant went through the time, trouble and expense

of filing a lawsuit against the government, the applicant was moved

to the head of the line.    That policy might make sense to USCIS,

but it should not be cost-free in light of the additional expense

it imposes on the applicant for naturalization.15

            Although I do not foreclose the possibility that the

government could provide substantial justification grounded in the

facts of a particular case for not complying with the 120-day

statutory   requirement,   the   government   has   advanced   no   such

particularized justification here. Instead, the agency has offered



unreasonable litigation position would compound the cost of its
unreasonable pre-litigation position.
     15
          This is the same conclusion reached by the Tenth Circuit
in Al-Maleki, 2009 WL 692612, at *6-7. There the court was faced
with the same relevant facts: USCIS had failed to meet its 120-day
deadline for adjudicating an application; the applicant inquired
about the delay, giving the agency notice of it; the source of the
delay was the name check; after the applicant filed suit, USCIS
asked the FBI to expedite the name check and adjudication was soon
thereafter complete.     As the court pointed out, these facts
undermine the agency's contention that it is unable to process
applications in a timely fashion because of the backlog in name
check requests. Id. at *7. Rather, USCIS has simply elected to
ignore delayed applications until a lawsuit is filed. But USCIS's
knowledge that its statutory deadline has passed and its capacity
to address the problem by requesting expedition of the name check
should motivate the agency to act before a suit is filed.       Its
decision to expedite requests only if it is sued "is not reasonable
in fact." See id.

                                 -64-
only general justifications for the delay, including the importance

of the agency's policy of requiring name checks for security

purposes and the significant backlog of names that the FBI is

processing.     These explanations, however, do not justify the

agency's disregard of the clear statutory mandate. Although I also

acknowledge that the agency has valid -- indeed persuasive --

reasons for requiring comprehensive FBI name checks under ordinary

circumstances, that policy determination cannot justify the failure

to comply with a statutory deadline.            See, e.g., Rotinsulu v.

Mukasey, 515 F.3d 68, 72 (1st Cir. 2008) ("An agency has an

obligation to abide by its own regulations.").

           Despite the agency's plaint to the contrary, USCIS was

not   caught   in   a   hopeless   bind   between   the   national   security

imperatives of name check review and the 120-day statutory and

regulatory deadline.       As the facts in this case demonstrate, USCIS

could have addressed the name check delay in a manner consistent

with the applicable laws and regulations, and without sacrificing

national security interests, by doing generally and more promptly

exactly what it did here.          Instead of waiting for a lawsuit, the

agency could have bumped applicants "mistakenly" interviewed before

their name checks were completed to the front of the name check

line before the 120-day deadline lapsed, saving the applicants and

the agency the expense of a lawsuit.         At the very least, in those

cases where the deadline has already passed and the applicant has


                                     -65-
informed the agency of this fact, USCIS could ask the FBI for

expedited treatment of the name check.16           What the agency surely

cannot do with "substantial justification" is blatantly ignore the

requirements imposed on it by Congress and by itself.

             The majority's attempt to invoke an administrative policy

to trump an explicit statutory command turns Chevron deference on

its head.     See Stinson v. United States, 508 U.S. 36, 44 (1993)

("Under Chevron, if a statute is unambiguous the statute governs .

. . ." (citations omitted)).        In light of the 120-day statutory

directive, the regulatory confirmation of that directive, the

agency's long delay (nearly four times the statutory period in

length), and the absence of any evidence that the government tried

to expedite Aronov's application to comply with the statute until

he   sued,   the   government's   conduct     toward   Aronov   can    only   be

classified as unreasonable and not substantially justified.                   See

Russell v. Nat'l Mediation Bd., 775 F.2d 1284, 1290 (5th Cir. 1985)

(concluding that the government's position was not substantially

justified     because   it   breached     a   clear    statutory      mandate).

Accordingly, I would hold that the government was not substantially

justified in its pre-litigation position.

                                   III.

             In order to defend the government's position and avoid

the simple truth of this case, the majority has burdened its


      16
             See supra notes 14, 15 and accompanying text.

                                   -66-
analysis of the prevailing party issue with undue complexity, and

its     analysis       of    the    substantial     justification      issue       with

unwarranted national security concerns.                  After waiting through a

delay that violated statutory and regulatory deadlines by 440 days,

Aronov invoked his explicit statutory right to petition a district

court to determine his naturalization application or order USCIS to

do so.    The lawsuit prompted the agency to complete the name check

that had apparently caused the delay within a few weeks of the

filing of the lawsuit.              With that process completed, the parties

asked    the    court       to   remand     the   case   to   the   agency    so   the

naturalization process could be completed.                    Invoking the EAJA,

Aronov then successfully sought a modest award of $4,270.94 in

attorney's fees from the district court for the time and trouble he

incurred.           When the government appealed that award to us, a

majority of the panel ruled for Aronov.

               But Aronov's time and trouble were far from over.               There

was the government's petition for en banc review, and now this.

The majority's fierce embrace of the government's opposition to

this modest award is out of all proportion to the stakes.                          Its

refusal to credit the district court's explanation of its remand

order is unprecedented.                  Its invocation of national security

concerns       to    justify       the    government's    handling    of     Aronov's

application is unjustified.                We are left with a holding that is




                                           -67-
contrary   to   the   purpose   and   the   promise   of   the   EAJA.   I

respectfully dissent.




                                  -68-